STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 14, 2018
               Plaintiff-Appellee,

v                                                                    No. 335829
                                                                     Genesee Circuit Court
TERRY LEE PARISH,                                                    LC No. 16-038995-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and BECKERING and RONAYNE KRAUSE, JJ.

BOONSTRA, P.J. (concurring in part and dissenting in part).

       The sole issue that divides this panel in this case is one that defendant has not raised.1 I
would not address it sua sponte without proper input from the parties.2



1
  Defendant does not challenge on appeal the admission into evidence of testimony relating to
certain text messages (although defendant did object in the trial court to the relevance and
prejudice of the testimony). Rather, defendant’s entire argument on appeal in relation to the
testimony in question relates not to an evidentiary error, as the lead opinion suggests, but rather
to a claim of prosecutorial error, and consists of the following:
       As a final note, the prosecution misrepresented the evidence regarding the texts
       sent between Mr. Parish and his wife. The texts did not discuss financial trouble.
       The texts were discussing a shortage of cash on hand that would be solved if the
       debit card arrived in the mail. And the problem was solved when Mr. Parish went
       to the bank and got some money. Yet, in argument, the prosecutor misrepresented
       the texts to provide a motive for taking the jewelry box: [quoting from the
       prosecution’s closing argument].

The lead opinion nonetheless spends pages addressing the propriety of the admission into
evidence of the testimony relating to the text messages, an unasserted error that even it deems
not to have been plain error. In doing so, it improperly strays from our proper role as a neutral
arbiter of the disputes placed before us, and plunges headfirst into a role of advocacy, raising and
deciding issues that the parties have chosen not to place before us. See Michigan Gun Owners,
Inc v Ann Arbor Public Schools, __ Mich __, __ (2018) (Docket No’s 155196, 155204), slip op


                                                -1-
        I therefore dissent from the lead opinion’s determination to address and decide the
question of the admissibility of the testimony relating to the text messages. I otherwise concur in
the result.



                                                              /s/ Mark T. Boonstra


at 8 (“ ‘In our adversary system, in both civil and criminal cases, in the first instance and on
appeal, we follow the principle of party presentation. That is, we rely on the parties to frame the
issues for decision and assign to courts the role of neutral arbiter of matters the parties present.’
Greenlaw v United States, 554 US 237, 243; 128 S Ct 2559; 171 L Ed 2d 399 (2008). The
plaintiffs decided not to present this issue, and so we decline to reach it.”). In Greenlaw, the
Supreme Court endorsed the view that “[o]our adversary system is designed around the premise
that the parties know what is best for them, and are responsible for advancing the facts and
arguments entitling them to relief,” Castro v United States, 540 US 375, 386; 124 S Ct 786; 157
L Ed 2d 778 (2003) (Scalia J., concurring in part and concurring in judgment), and that “[Courts]
do not, or should not, sally forth each day looking for wrongs to right. We wait for cases to
come to us, and when they do we normally decide only questions presented by the parties,”
United States v Samuels, 808 F.2d 1298, 1301 (CA 8 1987) (R. Arnold, J., concurring in denial
of reh’g en banc). See also Jefferson v Upton, 560 US 284, 301; 130 S Ct 2217; 176 L Ed 2d
1032 (2010) (Scalia, J., dissenting) (“appellate courts do not sit as self-directed boards of legal
inquiry and research, but essentially as arbiters of legal questions presented and argued by the
parties before them”) (quotation marks and citation omitted).
2
  The lead opinion cites People v Cain, 238 Mich App 95, 127; 605 NW2d 28 (1999), for the
proposition that we are empowered to address any issues, even if not raised by the parties, that
we may deem appropriate. It neglects to mention, however, that “at oral arguments in [Cain] we
raised th[e] issue [that was there in question] and subsequently granted the parties leave to file
supplemental briefs addressing whether the trial court’s failure in this regard constituted an error
requiring reversal.” Id. That is not what occurred in this case. None of the parties has briefed
the issue on appeal. And at oral argument—which counsel for appellant waived—the author of
the lead opinion merely directed brief commentary to counsel for appellee noting her own prior
prosecutorial experience regarding references to poverty as a motive and then directed a question
to appellee’s counsel to confirm the questioner’s impression that the circumstances of this case
were factually distinguishable (because the lack of money in this case was specific to the
particular date and circumstances of the offense, not a general reference to poverty). Apart from
that brief colloquy, only the lead opinion (apparently now taking a different view than was
expressed at oral argument) (and to a lesser extent the concurring opinion) has raised, addressed,
or provided any input into the issue of whether the testimony relating to the text messages was
properly admitted into evidence. That issue not being before us and not being dispositive of
anything in this case (even under the majority’s analysis), I deem it to be one that in my
judgment we should not decide, particularly without any input from the parties. This is simply
not the case, or the issue, that should compel us to deviate from the general and accepted
principle of party presentation.


                                                -2-